NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



STACY M. PACK,                     )
                                   )
       Petitioner,                 )
                                   )
v.                                 )                   Case No. 2D17-4464
                                   )
DOUG DAVIS,                        )
                                   )
       Respondent.                 )
___________________________________)

Opinion filed March 23, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Polk County; Catherine L.
Combee, Judge.

Jean Marie Henne of Jean M. Henne, P.A.,
Winter Haven, for Petitioner

William J. Lobb and Nicholas C. Mohr of
Law Office of William J. Lobb, Bartow, for
Respondent.



PER CURIAM.

               Dismissed.




CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.